internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc intl br 3-plr-117996-98 date december 11th ty legend corp x corp y n business date a this is in response to a letter dated date and supplemented by a letter dated date that was submitted on your behalf by your authorized representative requesting a ruling that corp x be permitted to use the tax book method of asset valuation for purposes of apportioning interest_expense for all tax years beginning on or after date the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination corp x is a domestic_corporation that is the publicly traded parent of an affiliated_group_of_corporations that are engaged in n business corp x files a consolidated federal_income_tax return on a calendar_year basis corp x began using the fair_market_value cc intl br 3-plr-117996-98 method of asset valuation for allocating and apportioning interest_expense on its consolidated federal_income_tax return and has continued to use the fair_market_value_method of asset valuation for each taxable_year thereafter for tax years beginning in an affiliated_group_of_corporations could choose either the fair_market_value or the tax_book_value_method of asset valuation without regard to which method it had used in and without securing the consent of the commissioner in corp x elected pursuant to sec_1_861-9t of the income_tax regulations to apportion its interest_expense based upon the fair_market_value_method of asset valuation as set forth in sec_1_861-9t corp x now wishes to utilize the tax_book_value_method of asset valuation as set forth in sec_1_861-9t on date a corp x acquired corp y in a tax-free transaction prior to this date corp y was a domestic_corporation that was the publicly traded parent of an affiliated_group_of_corporations that filed a consolidated federal_income_tax return on a calendar_year basis as a result of this transaction corp x’s consolidated federal_income_tax return will include corp y for part of the year corp y will file a separate consolidated federal_income_tax return for pre-acquisition portion of the calendar_year federal_income_tax returns for both corporations were stated to be due on date sec_864 of the internal_revenue_code provides that all allocations and apportionments of interest_expense shall be made on the basis of assets rather than gross_income sec_1_861-8t of the regulations also provides that taxpayers with interest_expenses are required to apportion their interest_expenses on the basis of assets such apportionment must be made on the basis of either the tax book_value of those assets or the fair_market_value of the assets once a taxpayer uses the fair_market_value_method of apportioning interest_expense the taxpayer and all related_persons must continue to use such method until the commissioner expressly authorizes a change in the method of asset valuation sec_1_861-9t sets forth the rules specific to the apportionment of interest_expense sec_1_861-9t provides that if the taxpayer chooses the fair_market_value_method of asset valuation the taxpayer must establish the fair market values of its assets to the satisfaction of the commissioner otherwise the commissioner may determine the appropriate values or require the taxpayer to use the tax_book_value_method of apportionment sec_1_861-9t sets forth the rules for determining the fair_market_value of the taxpayer's assets under the fair_market_value_method corp x requests permission to change to the tax_book_value_method of asset valuation pursuant to sec_1_861-8t and sec_1_861-9t for all tax years beginning on or after date cc intl br 3-plr-117996-98 the reasons for corp x’s desire to change its method of asset valuation for purposes of apportioning interest_expense are stated to be the use of the tax_book_value_method will decrease complexity and avoid potential disagreement with the service with respect to the fair_market_value of assets the taxpayer will be able to avoid the cost of having fair_market_value studies performed and greater certainty of tax results will be available to both the taxpayer and the service based solely upon the information submitted the representations made and the reasons given for this request it is held that corp x may change to the tax_book_value_method of asset valuation for the purpose of interest_expense apportionment for tax years beginning on or after date except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant sincerely barbara a felker branch chief office of associate chief_counsel international cc
